Exhibit 10.30




EMPLOYMENT AGREEMENT
This Employment Agreement (this "Agreement") is made as of this 13th day of
September 2012 by and between Alpha Technologies, Inc, a Washington corporation,
with offices located at 3767 Alpha Way, Bellingham, WA 98226 (hereinafter called
the "Corporation") and Andrew Zogby, residing at 5 Catkin Court, Bellingham WA
98229.


RECITALS
A.
The Corporation is engaged in the design, manufacture (through sub-contracts},
and distribution of various products and technology relating to uninterruptible
power supplies and power converters for the cable television and
telecommunications industries (the "Technology").



B.Executive wishes to accept such engagement on the terms and conditions
described herein.


AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties hereto agree as follows:


1.
EMPLOYMENT.



The Corporation agrees to employ Executive, and Executive agrees to serve the
Corporation, upon the terms and conditions hereinafter set forth.


2.
TERM.



The employment of Executive hereunder originally commenced on November 1st,
2008, and
extended effective January 1st, 2013 and shall terminate as of the close of
business on
'.
December 31st, 2017 (the "Termination Date"), unless sooner terminated in the
manner hereinafter provided.


3.
DUTIES AND EXTENT OF SERVICES.



A.
Duties. Executive shall be the President and COO of the Corporation with
responsibility for management of the day to day affairs of the Corporation, and
the management, coordination and overall development of the business of the
Corporation, including managing its relationship with its vendors,
sub-contractors, suppliers, licensors, distributors and others, and including
product design, development and marketing, subject to the direction, oversight
and approval of the Corporation's Board of Directors

or Executive Committee. In addition Executive shall direct and supervise all
officers,    \
agents and employees of the Corporation (other than the Chairman of the Board),
and shall see that all orders and resolutions of the Board of Directors and the
Executive Committee are carried into effect. Executive shall also perform such
other duties and exercise such other powers as the By-laws may provide or the
Board of Directors or Executive Committee may assign. Executive agrees to serve
on the Board of Directors and the Executive Committee of the Corporation, or on
additional boards or committees, if elected or requested.
B. Location. The principal place of employment of Executive shall be at the
facilities located in Bellingham, Washington.
1


"




4.
COMPENSATION.



The Corporation shall pay to executive compensation comprised of the Salary and
bonus as follows:
A.
The Corporation agrees to pay to Executive as compensation for all of the
services to be rendered by Executive under or pursuant to this Agreement, a
Salary at the rate of

$348,000 US dollars per annum (the "Salary"), payable in accordance with the
normal payroll practices of the Corporation.


B.
A performance bonus of $150,000 per year will be paid based on objectives and
goals to be determined jointly by the Executive and the Executive Committee.





5.
EXECUTIVE BENEFITS.



A.
Vacation. Executive shall be entitled to 4 weeks paid vacation in each year. The
Corporation shall endeavor to be flexible in its administration of the vacation
time available to Executive. In addition, Executive shall be entitled to sick
leave in accordance with the Corporation's regular policies which at present
provides for 5 days annually.



B.
Medical Plan. Executive shall be provided, with such health, accident and
disability insurance plans as are generally provided to other executives of the
Corporation.



C.
Additional Executive Benefit Plans. During the term of employment hereunder,
Executive shall be entitled to participate, at the Corporation's expense, in all
standard pension and retirement plans established by the Corporation for its
employees and executive (to the extent permitted by the terms of those plans).



D.
Indemnification. The Corporation shall indemnify the Executive and hold him
harmless in accordance with RCW 23B.08.510, et seq. as amended, to the maximum
extent permitted by law and by the Articles of Incorporation and Bylaws of the
Corporation, as amended, with respect to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative,
investigative or of any other nature, arising out of any act or omission by the
Executive in carrying out his duties hereunder or as a Director of the
Corporation (in the event he serves in such capacity}; provided, however, that
the Corporation shall not be required to provide such indemnification to the
extent Executive receives payment therefore under any policy of insurance
carried by the Corporation.





6.
EXPENSES: PERQUISITES.



A.
Reimbursement: Vouchers. Subject to the Corporation's policies regarding the
reimbursement and non-reimbursement of expenses, the Corporation shall reimburse
Executive for all reasonable business expenses incurred by Executive in
connection with his employment hereunder. The Executive shall submit to the
Corporation such vouchers or expense statements satisfactorily evidencing such
expenses as may be reasonably requested by the Corporation.



7.
CONFIDENTIALITY: CORPORATION TO OWN INVENTIONS.

2



A.
Acknowledgment of Proprietary Information. Executive acknowledges that he may
become aware of information that is furnished by, or was created by, the
Corporation or any of the Corporation's suppliers, vendors, subcontractors,
licensors or other parties which have a contractual relationship with the
Corporation (hereinafter, the "Disclosing Party"), which has commercial value
and which is of a confidential nature or is marked as being confidential, or has
not been publicly released by authorized representatives of the Disclosing
Party. This information, includes, but is not limited to, designs, methods,
inventions, improvements, trade secrets, processes, data and know-how, software
programs, techniques, marketing plans, strategies, forecasts, business methods,
copyrightable material and customer lists, whether in oral or written form
(“confidential information").



B.
Duty of Confidentiality. Executive agrees that all this confidential information
is the sole property of the Disclosing Party, including all patents, copyrights
or other rights in connection with that information, and promises not to use or
disclose any of that information, either during his employment by the
Corporation or after its termination, without the written consent of the
Disclosing Party, unless it is necessary in the ordinary course of performing
his duties to the Corporation or the Disclosing party. Executive agrees, at the
Disclosing Party's request, to execute any additional confidentiality agreements
which may be required by the customers of the Disclosing Party in connection
with specific customer contracts. In addition, Executive agrees that he shall
deliver to the Disclosing Party all documents and materials which may contain
such confidential information immediately when requested by the Disclosing
Party. Moreover, if the Disclosing Party does not request it, Executive shall
deliver to the Disclosing Party all manually or electronically written materials
which may contain any confidential information upon the termination of his
employment for any reason. Notwithstanding anything herein to the contrary,
Executive may disclose confidential information in a court proceeding if he is
ordered by a court to do so, provided he informs the court of the
confidentiality obligations to which he is subject, and requests an appropriate
protective order or disclosure in camera.



C.
Disclosure of Invention/Anticipated Research. Executive agrees to promptly
disclose in writing to the Corporation any new designs, methods or processes,
machines, product ideas or designs, methods or processes, computer programs or
techniques ("inventions") which he makes or conceives during the term of his
employment. He also shall disclose to the Corporation, in advance, any
development of inventions which he plans to undertake during his employment if
he desires to remove such endeavors from the operation of this Agreement.
Executive understands that the Corporation cannot obligate him to assign certain
inventions under the law. However, he shall make these disclosures for his own
protection as well as for the protection of the Corporation. The Corporation
shall promptly advise Executive whether any invention or anticipated development
which he discloses relates to the Corporation's actual or demonstrably
anticipated research and development. All disclosures shall be kept confidential
by the Corporation.



D.
Ownership of Inventions. Executive agrees that all inventions which he develops
either:



(1)
Using equipment, supplies, facilities or trade secret information of the
Corporation;

(2)
During hours for which he was compensated by the Corporation;

(3)
Which relates to the business of the Corporation, or to its actual or
demonstrably anticipated research and development; or

(4)
Which results, in whole or in part, from work performed by Executive for the
Corporation;



shall be the sole property of the Corporation, or it's assigns, which shall also
be the owner of all patents, copyrights, and other rights in connection with the
invention.



Executive further agrees to assist the Corporation in every proper way, but at
the Corporation's expense, to obtain and from time to time enforce patents,
copyrights, and other rights in connection with such inventions and improvements
in any way and all countries, and to that end Executive shall execute all
documents for use in applying for and obtaining such patents and copyrights and
for enforcing them as the Corporation may desire. Executive's obligation in this
connection shall continue beyond the termination of his employment, but the
Corporation shall compensate him at a reasonable rate after termination for time
actually spent by him on behalf of the Corporation with respect to such
assistance.


The provisions of this paragraph 7.D. do not apply to any inventions for which
no equipment, supplies, facilities or trade secret information of the
Corporation were used and which was developed entirely on Executive's own time,
unless the invention relates directly to (1) the business of the Corporation, or
(2) the Corporation's actual or demonstrably anticipated results from any work
performed by Executive for the Corporation.


E.
No Breach of Existing Agreement. Executive represents that his performance of
all the terms of this paragraph 7 shall not breach any agreement to keep in
confidence proprietary information acquired by him prior to his employment by
the Corporation, nor violate any obligation he may have to any former employer.



F.
Non Solicitation. Executive agrees that until 1 year from and after the
termination or expiration of his employment by the Corporation, whereto pursuant
to the terms of this Agreement or otherwise, and without regard to the reason
for such termination of employment, he shall not:



(1)
directly or indirectly solicit, entice or induce any employee of the
Corporation, or any of its subsidiary or affiliated companies, to be employed by
any person, firm or corporation which is, directly or indirectly, in competition
with the business activities of the Corporation, or any of its subsidiary or
affiliated companies; or

(2)
directly or indirectly approach any such employee for these purposes; or

(3)
authorize or knowingly assist in the taking of such actions by other persons on
behalf of any such person, firm or corporation.



G.
Conflicting Interest. Executive agrees that during the term of his employment by
the Corporation, whether under this Agreement or otherwise, he shall not at any
time, except with the express prior consent of the Board of Directors or the
Chairman of the Board, enter into, on behalf of the Corporation, or any of its
subsidiaries or affiliated companies, or cause the Corporation or any of its
subsidiaries or affiliated companies to enter into, directly or indirectly, any
transactions with any business or investment organization in which he or any
member of his immediate family may be interested as a

partner, trustee, director, officer, employee, shareholder, lender of money,
beneficiary, or guarantor.






8.
NON-COMPETITION.



A.     Executive hereby agrees and understands that this non-competition is a
condition of employment with the Corporation that he shall not, until 1 year
after the termination or expiration of his employment by the Corporation,
whether pursuant to the terms of this Agreement or otherwise, and without regard
to the reason for such termination, directly or indirectly engage or be
interested in any business which is competitive with the business of the
Corporation, or any of its subsidiaries or affiliates, including any line of
business which utilizes the Technology. Executive shall be deemed to be directly
or indirectly interested in a business if he shall be engaged or interested in
such, business as a stockholder, director, officer,

employee, salesman, sales representative, agent, broker, partner, individual
proprietor, lender, consultant or otherwise, but not if such interest is limited
solely to the ownership of 5% or less of the equity or debt securities of any
Corporation whose shares are listed for tracking on a national securities
exchange or quoted in the National Association of Securities Dealers automated
quotation system.


9.
INJUNCTIVE RELIEF.



Executive acknowledges that the services to be rendered by him hereunder are of
a special, unique and extraordinary character and that it would be very
difficult or impossible to replace such services and further that irreparable
injury would be sustained by the Corporation and its subsidiary or affiliated
companies in the event of a violation by Executive of any of the provisions of
paragraphs 7 and 8 of this Agreement, and by reason thereof Executive consents
and agrees that if he violates any of the provisions of this Agreement, the
Corporation shall be entitled to an injunction to be issued by any court of
competent jurisdiction restraining him from committing or continuing any
violation of this Agreement.


10.
TERMINATION.

A.In the event of Executive's death or total disability (which for purposes
hereof shall mean inability of Executive to perform his duties for a period of
60 or more days during a 12 month period), this Agreement shall terminate (in
the case of total disability, effective only upon notice by Corporation) and the
Corporation shall within 30 days of such termination, pay to Executive or his
estate Executive's Salary to the effective date of termination.


B.The Corporation may, effective only upon notice, terminate the employment of
Executive for cause (which shall mean only gross negligence or willful
misconduct in connection with the performance of Executive's duties hereunder,
immoral actions or behavior by Executive, or criminal prosecution or conviction,
or the voluntary resignation of Executive prior to the expiration of the term
hereof, other than by reason of a default by the Corporation hereunder, in which
case Executive shall be entitled to his Salary to the effective date of
termination (which shall be paid within 30 days of such termination), but shall
be entitled to no further compensation accruing after the effective date of
termination.


C.The Corporation may, effective only upon notice, terminate the employment of
Executive without cause (as defined above), in which case the Corporation shall,
within 30 days of such termination, pay to Executive his Salary to the effective
date of termination, together with a lump-sum payment equal to 12 months of his
then current monthly Salary. If a change of control as defined in Paragraph 10 E
has taken place, then the lump-sum payment will be equal to a 1 multiple of the
annual base Salary immediately prior to the change of control.


D.
    The Corporation and the Executive each have as their sole right, the option
to negotiate the renewal of this agreement at the end of the term as provided
for in paragraph 2. Should the Corporation fail to offer to renew or extend the
agreement at substantially the same terms and conditions as the original
agreement, the Corporation shall pay a lump-sum payment equal to 2 months of the
Executive's then current monthly Salary. If the Corporation exercises it's right
to not renew or extend the agreement and a change of control as defined in
paragraph 10 E has taken place, the Corporation shall pay a lump-sum payment
equal to 12 months of the Executive's then current monthly Salary.

E.
    Change of control shall mean for purposes of termination, the transfer of
ownership and control of the Board of Directors or Executive Committee from Mr.
Fred Kaiser to any other parties, corporation, partnerships, etc., outside his
direct control or the replacement of or change of reporting relationship of the
President and Chief Operating Officer. Excluded shall be any change of control
to another Alpha Group company or the Kaiser/Bosari Foundation.    5




F.
    The payment described in this paragraph 10 are and shall be Executive's sole
compensation with respect to termination, and shall constitute Executive's sole
and exclusive remedy, in lieu of all rights and claims of Executive, at law or
in equity, with respect to a claim of wrongful termination by the Corporation.





11.
NO CONFLICTING AGREEMENTS.

Executive represents and warrants that he is not a party to any agreement,
contract or understanding, whether employment or otherwise which would in any
way restrict or prohibit him from undertaking or performing employment in
accordance with the terms and conditions of this Agreement.


12.
ENTIRE AGREEMENT.



This Agreement set forth the entire understanding of the parties with respect to
the employment of Executive hereunder, and no statement, representation,
warranty or covenant has been made by either party except as expressly set forth
herein. This Agreement shall not be changed or terminated orally. This Agreement
supersedes and cancels all prior agreements between the parties, whether written
or oral, relating to the employment of Executive, and supersedes and cancels the
Consultant Agreement, but it does not supersede or cancel any previous
confidentiality or non-disclosure agreements, the terms and restriction of which
shall continue to apply to Executive, except to the extent of any inconsistency
with the terms and provisions of this Agreement.


13.
APPLICABLE LAW; JURISDICTION.



This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Washington, as applied to residents of that
state. Jurisdiction and venue for any action interpreting or enforcing this
Agreement shall lie exclusively in the Federal District Court for the Western
District of Washington.


14.
NOTICES.



All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered or mailed,
first class, postage prepaid, certified mail, return receipt requested, to each
of the parties at it's or his address above written or at such other address as
either of the parties may designate in conformity with the foregoing.


15.
BINDING AGREEMENT.



Executive shall not delegate or assign any of his rights or obligations under
this Agreement. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of, and be enforceable by, the Executive
and his heirs and personal representatives and the Corporation and its
successors and assigns.


16.
SEVERABILITY.



If, at any time subsequent to the date hereof, any provision of this Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall not impair the
enforceability of any other provision of this Agreement.


6



17.
SURVIVAL.



The provisions of paragraphs 7, 8, 9 and 13 shall survive the termination
hereof.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first above written.




Corporation:     Executive:


ALPHA TECHNOLOGIES, INC.


By:      /s/ F. Kaiser                    /s/ Andrew M. Zogby 09/13/12
Its: Chairman & CE        
    






































7


